Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ericka Mosby appeals the district court’s order dismissing her civil complaint against the Social Security UpCare Center for failure to state a claim after conducting a review pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Mosby v. Social Security UpCare Ctr., No. 2:14-cv-00266-AWA-DEM (E.D.Va. June 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.